--------------------------------------------------------------------------------

EXHIBIT 10.2

PARTNERSHIP AGREEMENT BETWEEN

MOBIVENTURES & MOVE2MOBILE & FROGGIE

Purpose

The purpose of this agreement is to begin adding value to each of the parties
who are in negotiations to be acquired by Mobiventures (MV) and with MV itself.
This agreement will set out the terms of the partnership in framework and the
obligations of each of the parties. The general arrangement is to share the net
income derived from business generated 50/50 between Froggie and MV. Froggie
will fund “bridging finance” into MV with an agreed maximum that Froggie of
120,000 Euros. This will be reviewed and agreed on a monthly basis.

Background

The aim to generate as much revenue as possible quickly by exchanging content,
applications and services between Froggie, MV & M2M and selling content and
services through the live channels that both companies have or potential new
channels that can be quickly closed. In order to do this, a joint team will be
formed with the aim of achieving defined goals. The members of the team are:

• Ian Downie - Mobiventures • Gordon Anderson - Move2Mobile • Miro Wikgren -
Tracebit • Alex Hind - Froggie • Ricardo Gormon - Froggie

The goal of this team is to ensure:

 * Free and fast exchange of information going forward.
 * Monetary targets (KPI’s) that can be identified if possible or assumed
 * Reporting to all management teams the success against the KPI’s of this joint
   initiative
 * Creation of fortnightly news stories of success for the joint activities of
   the 3 entities ready for use in an IR campaign – purpose is to create a
   strong impression of the success of the “partnership” which will help to
   attract investors.
 * Written reciprocal partnership agreement/contract that represents the
   activities – re-use existing contract formats as much as possible

Target Deliverables

From the initial meeting of the team, initial targets have been defined to
launch a number of initiatives that will generate early incremental monthly
invoicing and margin for the partnership. This list does not take into account a
number of identified opportunities that could be launched in the 1st quarter of
2008 e.g. MPolls; Smarter Booking etc. These will be added to the milestone
targets as these become clearer. The additional sales streams below are those
that are able to be launched in the next 2 months.

--------------------------------------------------------------------------------

Additional Sales Streams milestones for next 2 months MobiVentures / Froggie


Milestone


Activity
Owner

Latest
launch date
Estimated
additional
monthly
invoicing Estimated
monthly margin
for Partnership
Start actively selling Tracebit Games & white label games to known content
providers/aggregators (Itouch, Buongiorno, Jet, Zed, Movidream, Espacio
Preferente). Start actively selling Yamgo content to known Alex 31/10/2007 5.000
€ 1.250 € content providers/aggregators (Itouch, Buongiorno, Jet, Zed,
Movidream, Espacio Preferente). Alex 31/10/2007 1.500 € 300 € Include Tracebit
and Yamgo products in MT Alerts Service Alex 31/10/2007 1.500 € 300 € Start
actively marketing Mixipix – animated greeting card solution to be placed on
high traffic web portal in time for Christmas Alex 31/10/2007 2.500 € 1.000 €
Start actively marketing Mobile Acuity image recognition to Print Media owners
for mobile campaigns Alex 30/11/2007 2.500 € 1.000 € Start actively marketing
Mobile Acuity image recognition to Print Media owners for mobile campaigns Alex
30/11/2007 2.500 € 1.000 € Start actively selling Tracebit games, white label
games to other sources and Spanish speaking world Alex 30/11/2007 1.500 € 300 €
    Sub Totals 17.000 € 5.150 € Start actively selling Bagdad WAP Portal to
MobiVentures Channels Ian 31/10/2007 5.000 € 1.250 € Start actively selling
Froggie Content Catalogue to MobiVentures Channels Ian 31/10/2007 5.000 € 1.250
€ Start actively selling Mobile Casino to MobiVentures Channels Ian 31/10/2007
5.000 € 1.250 € Start actively selling Jamango WAP Community to MobiVentures
Channels Ian 31/10/2007 5.000 € 1.250 € Start actively selling Movilove - WAP
dating portal to MobiVentures Channels Ian 31/10/2007 5.000 € 1.250 € Start
actively selling SMS Bulk Routes to MobiVentures Channels Ian 30/11/2007 ?   
Start actively selling WAP CMS to MobiVentures Channels Ian 30/11/2007 ?   
Start actively selling Mob + Shop Shopping Application to MobiVentures Channels
Ian 30/11/2007 ?    Start actively selling Mobile Magazine to MobiVentures
Channels Ian 30/11/2007 ?    Start actively selling Web Products to MobiVentures
Channels Ian 30/11/2007 ?        Sub Totals €25.000 €6.250     Totals €42.000
€11.400


--------------------------------------------------------------------------------

Bridging Finance

Froggie will provide the following maximum bridging finance to Mobiventures
until 31st January 2008:

•

30,000 Euros at 1st November

•

30,000 Euros at 1st December provided deals have been signed by the partnership
between 1 st November and 1st December with a cumulative margin value equal or
greater than 120,000 Euros on an annualized basis. For every 10,000 Euros below
this figure the bridging finance will be reduced by 2,500 Euros

•

30,000 Euros at 1st January 08 provided deals have been signed by the
partnership between 1 st November and 1st January 2008 with a cumulative margin
value equal or greater than 240,000 Euros on an annualized basis. For every
10,000 Euros below this figure the bridging finance will be reduced by 2,500
Euros

•

30,000 Euros at 1st February 08 provided deals have been signed by the
partnership between 1st November and 1st February 2008 with a cumulative margin
value equal or greater than 360,000 Euros on an annualized basis. For every
10,000 Euros below this figure the bridging finance will be reduced by 2,500
Euros

Froggie will be issued with shares in Mobiventures at the average of the 5 days
preceding the date of the investment in each case. Upon closing the acquisition
of Froggie by Mobiventures the shares acquired by Froggie will be transferred to
the shareholder of Froggie and will be reflected in the Share Exchange Agreement
as an additional “payment” in shares

Agreed by:


/s/ Peter Ahman /s/ Tom Horsey ……………………………………………… ………………………………………………………. Peter
Ahman Tom Horsey


--------------------------------------------------------------------------------